Citation Nr: 0335913	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
in which service connection for peripheral neuropathy of the 
right lower extremity and erectile dysfunction was granted 
and assigned noncompensable evaluations.  Service connection 
for post-traumatic stress disorder (PTSD) was denied.  

In a June 2002 decision review officer decision the 
evaluation for right lower extremity peripheral neuropathy 
was increased to 10 percent effective April 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law which affects 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

VCAA requires VA to make reasonable efforts to obtain 
pertinent records held by the Federal Government.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  The veteran has made 
a claim of service connection for post-traumatic stress 
disorder.  It was agreed at the March 2003 videoconference 
that the VA would attempt to obtain the veteran's service 
personnel records to include his DA 20.  The VA will make as 
many requests as are necessary to obtain records from a 
federal department or agency.  These records include but are 
not limited to military records.  38 C.F.R. § 3.159(c)(2) 
(2003).  In a claim for disability compensation, VA will make 
efforts to obtain other relevant records pertaining to the 
claimant's active military, naval or air service that are 
held or maintained by a governmental entity.  38 C.F.R. 
§ 3.159(c)(3) (2003).  

There is no psychiatric opinion of record as to whether it is 
as least as likely as not that the veteran's PTSD was 
incurred in or aggravated during service.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

The VA has not afforded the veteran neurological and 
urological examinations to determine the current severity of 
his right lower extremity peripheral neuropathy and erectile 
dysfunction.  The Board is of the opinion that the report of 
a contemporaneous examination would be helpful in determining 
the current severity of his service-connected disabilities.  

The RO has attempted to comply with the requirements of VCAA 
in a letter dated in April 2002.  The letter told the 
appellant to submit relevant evidence within 60 days of the 
date of the letter.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  In order to verify in-service 
stressors request the veteran's service 
personnel records, to include his DA 20, 
from the National Personnel Records 
Center.  

4.  The veteran should be asked for a 
detailed report of the claimed stressors, 
including dates of incidents to within 60 
days, locations and names of casualties.  

5.  The RO should then forward copies of 
the veteran's DA 20 and stressor report, 
with a request for stressor verification, 
to the US Armed Services Center for Unit 
Records Research (CURR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  

6.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.

7.  After the above development has been 
completed, factually ascertain the in-
service stressors, if any, and schedule 
the veteran for a VA psychiatric 
examination to determine the current 
psychiatric diagnosis.  Provide the 
examiner with a list of verified in-
service stressors.  If the stressors are 
not verified, so inform the examiner.  
The examination should include 
psychological testing, including the 
appropriate testing for PTSD.  If the 
diagnosis is PTSD, the examiner is 
requested to identify the in-service 
stressor that supports the diagnosis.  
The claims file must be made available to 
the examiner for review.  The examiner is 
asked to indicate in the examination 
report that the claims folder has been 
reviewed.  

8.  The RO should schedule the veteran 
for VA neurological and urological 
examinations to determine the current 
severity of his peripheral neuropathy of 
the right lower extremity and erectile 
dysfunction.  The claims folder, and a 
copy of this remand, should be made 
available to the examiners, and the 
examiners should verify in the report 
that the claims folder was reviewed.  All 
necessary tests and studies to determine 
the severity of the disability should be 
conducted and the results reported in 
detail.  

9.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim in light of any additional evidence 
obtained.  

10.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CLIFFORD OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



